DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, drawn to a method of making a coated article, classified in B05D1/34.
II. Claims 8-16, drawn to a pultrusion system, classified in B05C3/12.
III. Claims 17-25, drawn to a coated article, classified in B29L2009/005.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus can be used in a process where the adhesion strength between the layers and tie layers is lower than the corresponding adhesion strength between the one or more coating layers and the pultrusion substrate.
Inventions I and III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product can be made by casting and laminating instead of using extrusion through a die.
Inventions II and III are related as apparatus and product made.  The inventions in this relationship are distinct if either or both of the following can be shown: (1) that the apparatus as claimed is not an obvious apparatus for making the product and the apparatus can be used for making a materially different product or (2) that the product as claimed can be made by another the apparatus could be used to make a product where the adhesion strength between the layers and tie layers is lower than the corresponding adhesion strength between the one or more coating layers and the pultrusion substrate.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification

the inventions have acquired a separate status in the art due to their recognized divergent subject matter


the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

During a telephone conversation with Michael Mishnick on 09/30/2020 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-7.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 8-21 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Balazek et al. (US 4938823).
As to claim 1, Balazek et al. discloses a method which comprises the steps of injecting a feedstock with a polymer resin; pulling the resin injected feedstock through a pultrusion die to form a pultrusion substrate having a profile; adhering adhesive to the substrate to improve the 
As to claim 3, Balazek et al. discloses the coating material can be extruded onto the adhesive tie layer (see claim 2). 
Claim(s) 1-4 and 6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mehlmann et al. (WO 2015/160585).
As to claim 1, Mehlmann et al. discloses a process for forming a multilayered pultruded structure formed of a pultruded polyurethane with an acrylic or styrenic cap layer, which improved weatherability and surface quality of the pultruded structure (see abstract). Mehlmann et al. discloses the process of forming a fiber reinforced thermoset resin by blending fibers with liquid resin; pulling the fiber reinforced resin material through a pultrusion die (see pultruded substrate page 3, lines 21-25); applying a tie layer/adhesion layer over the pultruded substrate which is used in order to adhere the substrate (see page 4, lines 21-29) and cap layer (coating); and applying a cap layer over the tie layer (see page 9, lines 10-16).
As to claim 2, Mehlmann et al. states the tie layer can be extruded onto the profile surface (see page 4,lines 30-32). 
As to claim 3, the coating layer can be applied by extrusion (see col. 9, lines 10-13).
As to claim 4, the tie layer and coating layer are coextrudable (see page 2, lines 30-32). 
As to claim 6, the polymer resin is polyurethane (see page 3, line 33-34). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5  is/are rejected under 35 U.S.C. 103 as being unpatentable over Balazek et al. (US 4938823) as applied to claim 1 above in view of Nuno et al. (WO 02/06037).
The teachings of Balazek et al. as applied to claim 1 are as stated above.
Balazek et al. fails to disclose cooling the coated pultrusion article as required by claim 5. 
Nuno et al. disclose a process for producing a pultrusion substrate having fibre reinforced thermoplastic resin. Nuno et al. discloses impregnating the fibres with the resin, passing the impregnated fibers through a die and cooling the substrate in order to consolidate resin material. 
It would have bene obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the process of Balazek et al. to include the step of cooling the coated substrate as taught by Nuno et al. One would have been motivated to do so since both are directed to forming pultrusion substrates where Nuno et al. further teaches cooling of the substrate in order to consolidate the substrate and coatings formed thereon. 
Claim 7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Balazek et al. (US 4938823) as applied to claim 1 in view of Wylie et al. (US 6331223).
The teachings of Balazek et al. as applied to claim 1 are as stated above. 

Wylie discloses a process of forming a screen frame where adhesive is applied to extruded substrate in order to allow bonding of the assembly. Wylie states that the adhesive bond can be lost if there is extreme and sudden temperature changes, improper surface treatment or improper preheating of the substrate or if the adhesive is applied while too cold (see col. 22, lines 17-21 and 46-51).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the process of Balazek et al. to include preheating of the substrate to the application temperature through routine experimentation in order to optimize the adhesion between the substrate and the adhesive material in light of the teachings of Wylie which shows the adhesive bond is affected by the application temperature. One would have been motivated to do so since Wylie shows preheating of the substrate prior to application of the adhesive improves the bond between the adhesive and the substrate surface, which is desired in order to ensure the bonding between the coating layer, and the substrate is strong. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691.  The examiner can normally be reached on Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CACHET I. Proctor/
Examiner
Art Unit 1715



/CACHET I PROCTOR/            Primary Examiner, Art Unit 1715